Citation Nr: 1126065	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to July 27, 2004, for the grant of service connection for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for right knee disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability.

(The issue of whether recoupment of special separation benefits (SSB) in the amount of $101,896.78 was proper is addressed in a separate Board decision).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to May 1966 and from July 1980 to June 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran is unrepresented in this appeal.

The Veteran presented testimony at a Travel Board hearing in April 2011 before the undersigned Veterans Law Judge.

A total rating based on individual unemployability due to service-connected disability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted, as the Veteran has not asserted, and the record has not shown, that the Veteran is unemployable due to service-connected disability.

The reopened claim of entitlement to service connection for a lung disability, and the claim of entitlement to an initial rating in excess of 10 percent for right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a right knee disability was received on June 7, 1993, and was denied in a rating decision dated in August 1993.

2.  Additional service treatment records were received into the record by VA subsequent to the August 1993 rating decision which denied service connection for a right knee disability, and such service records, considered in conjunction with the record as a whole, served as a basis for the grant of service connection for right knee disability.

3.  August 1993 and March 2005 rating decisions denied service connection for a lung disability.  The Veteran was notified of his right to appeal, but a timely appeal was not filed.

4.  Evidence added to the record since the March 2005 rating decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's lung disability claim, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 7, 1993, for the grant of service connection for right knee disability, have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2010).

2.  The August 1993 and March 2005 RO decisions, which denied service connection for a lung disability, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

3.  New and material evidence has been received and the claim for entitlement to service connection for a lung disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010); Shade v. Shinseki, 24 Vet. App. 110 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claim for service connection for a lung disability and to grant entitlement to an effective date prior to July 27, 2004, for the grant of service connection for right knee disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the Veteran, and to assist the Veteran in the development, of evidence necessary to substantiate the claims is rendered moot.

I.  Entitlement to an effective date prior to July 27, 2004, for the grant of service connection for right knee disability.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The record reflects that the Veteran's claims folder is a rebuilt folder.

A VA Form 21-526, Veteran's Application for Compensation or Pension, signed by the Veteran, was received by VA on June 7, 1993.  A "right knee injury" in April 1979 was noted as a disability for which the claim was being made.  A signed VA Form 21-4142, Authorization for Release of Information, dated May 28, 1993, was associated with the application.  The record does not contain any communication from the Veteran dated prior to June 7, 1993 which may be construed as a claim for VA benefits.

An August 1993 rating decision denied, in pertinent part, service connection for right knee disability.  Notice of the determination, and his appellate rights, were issued to the Veteran that same month.  The Veteran did not appeal the August 1993 rating decision.  As such, that decision became final.  38 U.S.C.A. § 7105.

On July 24, 2004 the RO received the Veteran's claim (VA Form 21-526) seeking to reopen his claim for service connection for right knee disability.  A March 2005 rating decision denied service connection for a right knee disability.  Notice of the determination, and his appellate rights, were issued to the Veteran that same month.  The Veteran did not appeal the March 2005 rating decision.  As such, that decision became final.  38 U.S.C.A. § 7105.

In June 2006, the Veteran submitted additional evidence to reopen a claim for service connection for right knee disability, and a May 2007 rating decision granted service connection for right knee disability.  July 24, 2004 was assigned as the effective date for the grant of service connection for right knee disability.

It appears that at the time of the March 2005 rating decision the RO did not have the Veteran's pertinent service treatment records (as indicated in a January 2005 memo of unavailability) and were unaware of the August 1993 rating decision that had denied service connection for right knee disability.  It also appears that at the time of the May 2007 rating decision the RO was still unaware of the existence of the August 1993 rating decision.

The Board observes that the May 2007 RO decision that granted service connection for right knee disability contained little or no information as to what basis the grant of service connection for right knee was founded on.  According to the October 2007 statement of the case, however, in June 2006 the Veteran submitted a May 1987 service treatment record that served as a basis for the grant of service connection for right knee disability.

While the August 1993 rating decision indicated that the Veteran's service treatment records were associated with the claims file at the time of that decision, and further provided a detailed discussion of the relevant records pertaining to the Veteran's right knee, it did not note the May 1987 service treatment record that was instrumental in the May 2007 grant of service connection for right knee disability.

Generally, new and material evidence would be required to reopen this claim. 38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.

It is unclear to the Board as to whether the May 1987 service treatment record was associated with the claims file in August 1993.  Accordingly, with resolution of doubt in the Veteran's favor, the Board finds that the May 1987 service treatment record was added to the file subsequent to the August 1993 RO denial, and it was VA's duty to "reconsider" the issue of service connection for right knee disability at the time of the May 2007 RO decision.  Based on the circumstances of this case, and based on the provisions of 38 C.F.R. § 3.156(c)(3), the Board finds that the Veteran is entitled to an effective date of June 7, 1993 (the date of receipt of the Veteran's initial claim) for the grant of service connection for right knee disability.

While a statement received in August 2009 is arguably raising the issue of clear and unmistakeable error in the August 1993 rating decision, the Board's decision in this case renders such a claim essentially moot.

In sum, with resolution of doubt in the Veteran's favor, the evidence of record supports an effective date of June 7, 1993 for the award of service connection for right knee disability.

II.  Lung disability

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.

Under the regulatory provisions in effect from August 29, 2001, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Veteran's claim for whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a lung disability was received subsequent to the last final RO denial in March 2005.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Legal Analysis

August 1993 and March 2005 RO decisions denied the Veteran's claim of service connection for lung disability.  The Veteran was notified of the determinations, and of his right to appeal, but a timely appeal was not filed.  As such, those determinations became final.  38 U.S.C.A. § 7105.

The Board notes that in the May 2007 RO decision on appeal the RO determined that new and material evidence had been received to reopen the claim, but denied the reopened claim on the merits.  However, as noted above, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As the evidence reveals that the Veteran had a lung condition that was manifested during service, the Board finds that obtaining an opinion concerning a possible relationship between the Veteran's current lung condition and his military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the claim for service connection for a lung disability.


ORDER

An effective date of June 7, 1993 for the award of service connection for right knee disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.

As new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, the appeal as to that issue, to this extent, is granted.


REMAND

As noted above, the Veteran's claim for service connection for a lung disability has been reopened.  However, additional development of the evidence and due process considerations are required prior to appellate consideration of the reopened claim.  VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate a claim, and such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  As noted above, the Board finds that obtaining an opinion concerning a possible relationship between the Veteran's lung condition in service and current lung disability is appropriate in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to an initial rating in excess of 10 percent for right knee disability from July 27, 2004, entitlement to an earlier effective date of June 7, 1993 for the award of service connection for right knee disability was granted in the above Board decision.  As such, the AOJ must be afforded the opportunity to assign an initial disability rating, or staged ratings, for the service-connected right knee disability effective from June 7, 1993, prior to appellate consideration of the matter.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA respiratory examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current respiratory disability that is related to service.  Rationale should be provided for the opinion offered.

2.  The AOJ should then, based on all the evidence of record, adjudicate the reopened claim of entitlement to service connection for a lung disability, and readjudicate the issue of entitlement to an initial rating in excess of 10 percent for right knee disability, with consideration of the earlier effective date of June 7, 1993 awarded above for the grant of service connection for right knee disability.  If any benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


